         Case 1:19-cv-00057-KD-MU Document 61 Filed 04/22/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 CHRISTOPHER LEE PRICE,                           :
    Plaintiff,                                    :
                                                  :
 v.                                               :        CIVIL ACTION 1:19-00057-KD-MU
                                                  :
 JEFFERSON S. DUNN, et al.,                       :
     Defendants.                                  :

                                              ORDER

       This matter is before the court on Price's oral request for an expedited trial setting. Both

parties agree that the District Court has jurisdiction to proceed on the merits of the case. Price's

request is GRANTED as follows:


       1)      The non-jury trial on Price’s Eighth Amendment claim (First Cause of Action) will
               be held on June 10, 2019 at 9:00 a.m.
       2)      Any expert testimony must be disclosed and a report provided (as required pursuant
               to Rule 26(a)) on or before May 10, 2019.
       3)      Any requests for interrogatories, admissions or documents production must be made
               by May 10, 2019 and responded to on or before May 20, 2019.
       4)      Any depositions must be conducted on or before May 20, 2019.
       5)      All pre-trial disclosures must be exchanged on or before May 31, 2019.
       6)      A telephonic pre-trial conference will be held on June 6, 2019 at 9:30 a.m.
       7)      Any motion for summary judgment filed will be considered as a trial brief and carried
               to trial.
       The Plaintiff’s request that the case be expedited further, if the execution date is set before

the trial, is DENIED. Pursuant to the Supreme Court’s decision, no further stay of execution will

be granted.


       DONE and ORDERED this the 22nd day of April 2019.


                                             /s/ Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
